Citation Nr: 1730813	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-31 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a gynecological disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in February 2012.  The Board notes that the Veterans Law Judge who conducted the hearing is no longer available to participate in the adjudication of the Veteran's claim.  As such, she was notified of the situation and offered an opportunity to have another Board hearing in an April 2016 letter, but declined to do so shortly thereafter.

The Board remanded this claim for additional development in May 2014.  Thereafter, in August 2016, the Board requested an expert medical opinion from the Veteran's Health Administration (VHA).  After receiving the opinion, the Board requested an addendum opinion from a VHA medical expert in February 2017.  The Veteran and her representative were provided with a copy of these opinions and afforded the opportunity to submit additional evidence and argument.  Subsequently, the Veteran's representative submitted briefs in May and June 2017 and the Veteran submitted a related response in May 2017.

The Board notes that additional evidence was added to the record since the most recent supplemental statement of the case.  In June 2017, the Veteran's representative waived initial RO consideration of such additional evidence.  See 
38 C.F.R. § 20.1304(c).  Furthermore, while additional medical evidence was associated with the record in July 2017, the evidence is not pertinent to the claim on appeal, and, thus, a remand for RO consideration of this additional evidence is not necessary.  See 38 C.F.R. § 20.1304(c).



FINDING OF FACT

A gynecological disorder, to include uterine fibroids, chronic cervicitis with Nabothian cyst, residuals of hysterectomy, and Vulvovaginitis, related to service.


CONCLUSION OF LAW

The criteria to establish service connection for a gynecological disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).


Facts and Analysis

The Veteran contends that she has gynecological disorders, to include uterine fibroids, chronic cervicitis with Nabothian cyst, residuals of hysterectomy and Vulvovaginitis, which began during or are related to her military service.  In this regard, in August 2009, the Veteran reported that she was without gynecological problems prior to active duty but started having complications in 1980.  She noted a history of extreme menstrual cramps, abdominal pain, fibrous cysts, yeast infections, and anemia, which eventually led to other disorders.  She also stated that she believed the gynecological disorders she had during service resulted in the need for a hysterectomy after service.  Then, in an October 2009 statement, the Veteran referenced medical studies which indicate that cesarean sections could be productive of pelvic pain during intercourse and infections.  She also referenced medical studies which indicate that tubal ligations can cause heavy menstrual bleeding, menstrual disturbance, cervical erosion, ovarian tumors, and severe cramps and pelvic pain or pressure.  The Veteran later submitted internet articles discussing the causes and symptoms of chronic cervicitis with Nabothian cyst and Vulvovaginitis.  In addition, in March 2015, the Veteran submitted internet articles regarding uterine fibroids and hysterectomy procedures.  

The Board notes that the Veteran reported being treated after discharge at the Little Rock Air Force Base Medical Center between 1995 and 2001.  Unfortunately, no records for the Veteran could be located at this facility.  She was informed of their unavailability and evidence she could submit in lieu of the missing records by a December 2014 correspondence.  Thus, VA's duty to assist has been met in this regard.

The Veteran's service treatment records show that she had children by cesarean section in 1981, 1984, and 1985.  She also underwent a tubal ligation.  Such records also show treatment for an episode of Gardnerella vaginitis in 1986, changes to her menstrual flow, and lower abdominal pain.

Private treatment records associated with the record in September 2009 show that the Veteran underwent a total abdominal hysterectomy and bilateral salpingo-oophorectomy in February 2007.  These records list the reason for her hysterectomy as uterine fibroids.  These records also show that the Veteran was diagnosed with Vulvovaginitis in January 2008.

In August 2010, an Advanced Practice Nurse, E.V., wrote a letter noting that records dated in 1994 referenced the Veteran's uterus as only being a non-gravid size, and that, in 2007, she underwent a hysterectomy and exhibited large fibroids and having a uterus enlarged to the size of a woman who is 20 weeks pregnant.  She also noted that, while it is difficult to state absolutely, the Veteran's in-service symptoms were possibly related to fibroids.  She further noted that, although there is no radiographic evidence of fibroids taken in-service, they could have been developing at some point during that time.

The Veteran was examined by VA in regard to this claim in February 2011.  Following a review of the record and a physical examination, the examiner found that the Veteran had a history of lower abdominal pain during service, but there was no evidence of fibroids until 2002.  The examiner opined the Veteran's reported symptoms were not related to her service and the need for a hysterectomy because the fibroids were not caused by or a result of her in-service symptoms, either from her previous cesarean sections or from her tubal ligation.  However, the Board found that the examiner did not address all the symptoms the Veteran reported experiencing during service and failed to provide an opinion as to whether the Veteran had chronic cervicitis with Nabothian cysts or Vulvovaginitis and, if so, whether these conditions were etiologically related to service.

Thereafter, in February 2012, the Veteran submitted a letter from a private physician, Dr. J.D.C., which noted that the Veteran had a very large fibroid in her uterus prior to undergoing the abdominal hysterectomy and bilateral salpingo-oophorectomy.  Dr. J.D.C. stated that "[w]ith the diagnosis fibroids post-op it is not unreal to say that the fibroids were the causes of a lot of her symptoms and were certainly developing while she was on active military duty."  The doctor further noted that the operation report stated that the Veteran's uterus was adherent to the anterior abdominal wall and bladder.  He concluded that "[a]fter reviewing all her medical documents and files, the abdominal adhesions were possibly due to operations performed again while on active duty."

Subsequently, in June 2014, the Veteran was again examined by the VA examiner who performed the February 2011 examination.  The examiner noted prior diagnoses of abdominal pain, dysfunctional uterine bleeding, and fibroids.  He also noted that the Veteran continued to have pain and irregular bleeding and was diagnosed with fibroids and advised to have a hysterectomy in 2002.  The examiner stated that the reason for the hysterectomy was fibroids and bleeding.  He further stated that since the bleeding began while on active duty, it could be considered related to her need for surgery, although no treatment was started at that time.  However, the examiner also reported that there was no evidence that the Veteran's hysterectomy was in response to her complaints of pain and bleeding following her last cesarean section.

The June 2014 VA examiner provided an addendum opinion later in the same month.  He stated that the Veteran had irregular bleeding prior to her delivery in 1985, but no treatment was ever administered.  He also noted that she had a bilateral tubal ligation with her last pregnancy in 1985 and was told not to conceive again due to weakening of the uterus.  The examiner further noted that the Veteran was first diagnosed with fibroids in 2002.  The examiner explained that there was no indication that the Veteran's hysterectomy was related to in-service bleeding or cramping.  Based on these facts, he concluded that the disorders reported during service were unrelated to the cause of the Veteran's post-service surgery.

To clarify the Veteran's current gynecological disorders and the conflicting opinions of record, the Board obtained a VHA opinion from a VA physician in February 2017 and obtained an addendum opinion from later that month.  The physician is a Board Certified obstetrician/gynecologist who is also a Professor at a national university's medical school and the Chief of Gynecology at a VA Medical Center.  Thus, she has great expertise in this area of medicine.

The gynecologist noted that the Veteran underwent three cesarean sections while in service as well as a tubal ligation.  The gynecologist reported that because of the way the cesarean sections were performed, it is very likely that the adhesion of the Veteran's uterus to her abdominal wall and her bladder to her uterus was the result of the cesarean sections.  The gynecologist noted that adherence of the uterus to the abdominal wall can, but does not necessarily, cause abdominal pain.  She explained that adenomyosis occurs when the lining of the uterus grows into the muscle of the uterus and can cause symptoms such as painful and heavy menses and pain with intercourse.  However, the gynecologist also explained that the Veteran's medical records indicate that the hysterectomy was performed due to the presence of uterine fibroids.  She further explained that, while there was no indication for the bilateral salpingo-oophorectomy, it was typical that a woman of the Veteran's age would be counseled about the risk versus benefit of a prophylactic removal of the ovaries as part of the consent process.   The gynecologist reported that it is nearly impossible to substantiate that the Veteran's fibroids were present during her service.  The gynecologist noted that the Veteran was not found to have an enlarged uterus characteristic of fibroids during pelvic examinations in 1986, 1992, or 1993.  The gynecologist also noted that the accuracy of these examinations would be dependent on the Veteran's body habitus at the time and the experience of the examiner.  The gynecologist further noted that a pelvic ultrasound done in 2002, eight years after the Veteran's discharge, diagnosed uterine fibroids and that her physician recommended a hysterectomy at that time, but the Veteran decided against the procedure.  The gynecologist reported that by 2007 the uterine fibroids had grown such that the Veteran decided to have surgery.  The gynecologist explained that, while uterine fibroids can cause heavy menses, the Veteran also experienced irregular menstrual cycles during service.  The gynecologist further explained irregular menses can be associated with anovulation and related heavy menstrual cycles, which suggests an alternate explanation for the Veteran's heavy menses.  She also stated that uterine fibroids are not a common cause of abdominal pain.  The gynecologist noted studies as to the occurrence of fibroids in women, but also stated that "the actual prevalence in the female population is unknown since studies have been conducted mainly on symptomatic women or following hysterectomy."  

The gynecologist concluded that it was not as least as likely as not that the Veteran's residuals of a hysterectomy and/or salpingo-oophorectomy are related to her military service.  She explained that the hysterectomy was done to treat fibroids and that the "fibroids were not present at the time of military service based on the document pelvic examinations in the medical record."  The gynecologist also explained that fibroids are not caused or related to cesarean sections, tubal ligation, or Gardnerella vaginitis.  She further explained that the Veteran's bilateral salpingo-oophorectomy was likely done as a prophylactic measure.  In addition, the gynecologist explained that since the Veteran no longer has a uterus or cervix, she cannot have uterine fibroids or cervicitis with Nabothian cyst.  

In addition, the gynecologist reported that vulvovaginitis is an exceedingly common, intermittent disorder that many women experience at some time in their lifetimes.  She explained that vulvovaginitis is not caused by or related to cesarean sections, bilateral tubal ligation, changes in menstrual flow, or lower abdominal pain.  The gynecologist also explained that some women experience chronic, recurrent episodes that require suppressive medication to manage and that Gardnerella vaginitis can be a chronic disease.  However, she found that the Veteran did not appear to have chronic, recurrent episodes of vulvovaginitis.  The gynecologist concluded that it was not at least as likely as not that the Veteran's vulvovaginitis is related to her military service.

The Board finds that the VHA gynecologist's February 2017 expert medical opinions are clear and unequivocal and are based on the relevant information, including the Veteran's STRs and post-service treatment records.  Moreover, the gynecologist's explanations are logical and follow from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, her conclusion that the Veteran's gynecological disorders are less likely than not related to her military service is highly persuasive and probative evidence.

Furthermore, the gynecologist explained that the Veteran could not have uterine fibroids or cervicitis after undergoing a hysterectomy and salpingo-oophorectomy in February 2007.  As this procedure was done eighteen months prior to the claim being filed, the Veteran cannot have a current diagnosis of uterine fibroids or cervicitis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

While the Veteran believes that she has gynecological disorders related to her service, this is a complex medical question outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case or when a diagnosed disorder first manifested.  This nexus question involves complex medical matters requiring expert consideration of the nature of the Veteran's in-service symptoms, her post-service symptomatology, and the medical significance of these factors in the context of her current gynecological disorders.  These medical questions cannot be considered within the competence of a non-expert lay witness.  Thus, the February 2017 VHA expert medical opinion is the most probative evidence as to the nexus element of the claim.

The Board notes that the Advanced Practice Nurse, E.V., reported that it was possible that the Veteran's in-service symptoms were related to uterine fibroids and that fibroids could have been developing during her service.  In this regard, there are a line of precedent cases discussing the probative value of opinions that are equivocal, which essentially state that it is possible the disorder at issue is attributable to the military service.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  These cases make clear that, while an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, an opinion phrased in terms tantamount to "may" or "could" be related to service is an insufficient basis for an award of service connection because this is similar to finding the disorder in question "may or may not" be related to service.  Obert v. Brown, 5 Vet. App. 30 (1993); see Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Consequently, the Board accords little probative weight to the Advanced Practice Nurse's opinion and it is, therefore, outweighed by the findings of the VHA gynecologist.

The Board also notes that Dr. J.D.C. reported that the Veteran's abdominal adhesions were possibly due to her in-service operations and that "it is not unreal to say that the fibroids were the causes of a lot of her symptoms and were certainly developing while she was on active military duty."  However, the VHA gynecologist clarified that the Veteran underwent the hysterectomy due to fibroids rather than abdominal adhesions.  In addition, Dr. J.D.C. did not provide a rationale for his conclusion that the Veteran's fibroids were developing during her military service.  As Dr. J.D.C. did not explain how he reached this conclusion, his opinion is outweighed by the findings of the VHA gynecologist.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board further notes that the Veteran also submitted internet articles discussing the causes and symptoms of uterine fibroids, chronic cervicitis with Nabothian cyst, hysterectomy procedures, and Vulvovaginitis.  However, the articles do not establish a causal relationship with any degree of medical certainty and do not address the specific facts of the Veteran's case.  Thus, these articles are not evidence sufficient to substantiate the claim on appeal.  Moreover, the February 2017 VHA opinion includes citations to relevant research.

Accordingly, the preponderance of the evidence is against the claim for all of the claimed and identified gynecological disorders.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for a gynecological disorder is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a gynecological disorder is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


